DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pietquin WO (2008/19399) in view of Qian et al (6,226,388) hereinafter, Qian.

In regards to claim 31, Pietquin teaches a system comprising: a processor configured to: (pg 13, lines 25-30)

    PNG
    media_image1.png
    563
    682
    media_image1.png
    Greyscale

	partition a first video  frame in a video stream into at least a first region (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-15);  
	analyze one or more pixels within the first region: (pg 9, 1-10)

    PNG
    media_image2.png
    704
    566
    media_image2.png
    Greyscale

	based on an analysis of one or more pixels within the first region, (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) 

    PNG
    media_image3.png
    905
    654
    media_image3.png
    Greyscale

	classifying the first region reflects a probability of a  presence of a tracked object within the first region; (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:)

    PNG
    media_image4.png
    384
    628
    media_image4.png
    Greyscale

	Pietquin fails compare the classification of the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, determine a motion of the tracked object. 
	However, Qain teaches compare the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object.  (col. 1-2, lines 63-10, fig. 1 (10-20)) Qian
One embodiment of the invention is a method and apparatus for tracking objects in video images.  The method involves developing a color histogram of region in a first image, which includes the object, establishing a reference histogram.  The next frame of the video input is received and candidate regions are identified.  Color histograms for the candidate regions are compared to the reference histogram and used to locate and identify the object being tracked. Motion analysis provides correction of object location 

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object as taught by Qain in order track objects quickly with a reduced sensitivity to these problems.(col. 1, lines 50-60)
	Therefore, Pietquin in views of Nishiura teaches compare the classification of the first region that reflects a probability of a presence of a tracked object within the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object (fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint and (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:) Pietquin. (col. 1-2, lines 63-10, fig. 1 (10-20)) Qian


In regards to claim 41, Pietquin teaches a method comprising: partitioning a first video frame in a video stream  into at least a first region;  
		analyze one or more pixels within the first region: (pg 9, 1-10)
		 based on an  analysis of one or more pixels within the first region, classifying the first region reflects a probability of a presence of a tracked object within the first region; (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-
	Pietquin fails to teach comparing the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the  first region and the classification of another region of another video frame in  the video stream, determining, by a processor, a motion of the tracked object. 
	However, Qain teaches comparing the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the  first region and the classification of another region of another video frame in  the video stream, determining, by a processor, a motion of the tracked object. (col. 1-2, lines 63-10, fig. 1 (10-20)) Qian
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked  object as taught by Qain in order to provide reliable tracking of a plurality of points that is not changed by deformation. (col. 1, lines 50-60)
	Therefore, Pietquin in views of Qain teaches comparing the classification of the first region that reflects a probability of a presence of a tracked object within the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of another video frame in the video stream, determine a motion of the tracked object(fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint (col. 1-2, lines 63-10, fig. 1 (10-20)) Qain) and (pg 15, lines 16-30) (pg. 16, 


In regards to claim 50, Pietquin teaches a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device  to(abstract)
		 partition a first video frame in a video stream into at least a first region;  (pg 9, 1-10)
		analyze one or more pixels within the first region: (pg 9, 1-10)
               based on an analysis of one or more pixels within the first region, classifying first region reflects 
	a probability of a presence of a tracked object within the first region;  (fig. 2c at least (21 and 22)) (pg. 14, lines (5-15) fig. 3a A1-A2), (pg 14, lines 15-23 and col. 15, lines 5-15) fig. 6 600-605 (see claim 31)
	Pietquin fails to teach compare the classification of the first region with a classification of another  region of another video frame in the video stream;  and based on the comparison  of the classification of the first region and the classification of another  region of another video frame in the video stream, determine, by the processing device, a motion of the tracked object. 
	However, Qain teaches compare the classification of the first region with a classification of another  region of another video frame in the video stream;  and based on the comparison  of the classification of the first region and the classification of another  region of another video frame in the video stream, determine, by the processing device, a motion of the tracked object.   (col. 1-2, lines 63-10, fig. 1 (10-20)) Qain
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Pietquin to further include compare the classification of the first region with a classification of another region of another video frame in the video stream;  and based on the comparison of 
	Therefore, Pietquin in views of Nishiura teaches compare the classification of the first region that reflects a probability of a presence of a tracked object within the first region with a classification of another region of another video frame in the video stream; and based on the comparison of the classification of the first region and the classification of another region of  another video frame in the video stream, determine a motion of the tracked object(fig. 2 206 (fig. 4 (template image from previous image is compared with current image to the predicted point of tracking pint [0073-0076]).(fig. 5 pattern matching 502 and memory 505)see also fig 10 and corresponding deformed pattern Nishiura) and (pg 15, lines 16-30) (pg. 16, lines 1-15 col 18, lines 25-30 for example histogram).fig. 6 600-605) pg 10, lines 19-30:) Pietquin.

In regards to claims 32 and 42, Pietquin in view of Qian teaches the system of claim 31, wherein to partition the first video frame the processor is further configured to partition the first video frame based on an axis of expected motion of the tracked object.(pg. 15 lines 1-15, 17-22 fig. 2 axis around 21 and 22) Pietquin 
In regards to claims 33 and 43, Pietquin in view of Qian teaches the system of claim 31, wherein to partition the first video frame the processor is further configured to: analyze one or more video frames in the video stream; determine, based on an analysis of the one or more video frames, one or more high variance regions within the one or more video frames;  and omit the one or more high variance regions from the first region. (pg. 15 lines 1-15,) Pietquin
In regards to claims 34 and 44, Pietquin in view of Qian teaches the system of claim 31, wherein to classify the first region the processor is further configured to classify the first region based on an analysis of one or more regions of one or more other video frames that precede 
In regards to claims 35 and 45, Pietquin in view of Qian teaches the system of claim 31, wherein to classify the first region the processor is further configured to classify the first region based on a distance between a histogram of the tracked object and a histogram of the first region (pg. 17, lines –12) fig. 3b 4 PH1-Ph4) Pietquin. 
In regards to claims 36 and 46, Pietquin in view of Qian teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more classifications of one or more other regions of one or more other video frames in the video stream. (pg. 15, lines 5-15 (pg. 14, lines (5-15) fig. 3a A1-A2) Pietquin
In regards to claims 37 and 47, Pietquin in view of Qian teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to: apply a pattern recognition test to the first region and one or more other regions of in the video stream;  and compute a probability that a motion pattern associated with the pattern recognition test occurred during a time window that includes the first video frame and the one or more other video frames. (pg.14-15 lines 12-30) Pietquin
In regards to claims 38 and 48, Pietquin in view of Qian teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more inputs from an operating system (fig. 1 (input to OS 2) and fig. 5 (3 and 4) pg 19 last para Pietquin.). 
In regards to claims 39 and 49, Pietquin in view of Qian teaches the system of claim 31, wherein to determine a motion of the tracked object the processor is further configured to detect a motion pattern of the tracked object based on the classification of the first region and one or more 

In regards to claims 40 Pietquin in view of Qain teaches the system of claim 31, wherein the processor is further configured to execute a command associated with the determined motion of the tracked object. (fig. 1 (input to OS 2) and fig. 2 hand motion input pg 19. Pietquin).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner respectfully disagrees. MPEP 2111 states, CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s specification states:
[0115] In step 30, the region of interest that was just analyzed is classified.  The classification of a region of interest is a discrete function that describes the probability of the presence of the tracked object in the region of interest.  The classification of the region of interest is determined in a method involving the statistical analysis of the region of interest in the current frame and the statistical analysis of the region of interest in one or more previous frames of the video stream.  In one embodiment, a distance function is applied to calculate while statistical features may include for example the histograms of hue, luminance and saturation and the color pattern. The combined distance result is compared to the results of the region of interest in previous frames.  For example, a distance in hue parameters may indicate that an object of the same color as the tracked object has entered the region.  This may cause the region to be classified with higher probability of containing the tracked object.  The distance function may be, for example, a Euclidean Distance (E. Deja, M. M. Deja, Dictionary of Distances, Elsevier (2006)), a Mahalanobis Distance (Mahalanobis, P C (1936).  "On the generalised distance in statistics".  Proceedings of the National Institute of Sciences of India 2 (1): 49-55) a Itakura saito Distance (Itakura F., "Line spectrum representation of linear predictive coefficients of speech signals," J. Acoust.Soc.  Am., 57, 537(A), 1975), a Chebyshev Distance (James M. Abello, Panos M. Pardalos, and Mauricio G. C. Resende (editors) (2002).  Handbook of Massive Data Sets.  Springer.), a Lee Distance (E.R.  Berlekamp, Algebraic Coding Theory, McGraw-Hill 1968), a Hamming Distance (Richard W. Hamming.  Error Detecting and Error Correcting Codes, Bell System Technical Journal 26(2):147-160, 1950), or a Levenshtein Distance (Dan Gusfield.  Algorithms on strings, trees, and sequences: computer science and computational biology.  Cambridge University Press, New York, N.Y., USA, 1997).  The classification of the selected region of interest is stored in the memory 44 (step 31).

Pietquin teaches:

    PNG
    media_image5.png
    284
    690
    media_image5.png
    Greyscale


Petquin states in pg. 10, lines 19-30. 

    PNG
    media_image6.png
    297
    665
    media_image6.png
    Greyscale

Qian teaches, one embodiment of the invention is a method and apparatus for tracking objects in video images.  The method involves developing a color histogram of region in a first image, which includes the object, establishing a reference histogram.  The next frame of the video input is received and candidate regions are identified.  Color histograms for the candidate regions are compared to the reference histogram and used to locate and identify the object being tracked.Motion analysis provides correction of object location for the current frame and provides a prediction for the next frame.  The predication can be used to more accurately identify candidate regions.  
Examiner notes it would have been well within the purview of one of ordinary skill in the art to modify the teachings object tracking of Pietquin to use a means of predictable comparison as taught by Qain in order to provide a quick tracking techniques.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694